                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

RACHAEL SHIRES and SPENCER PILLAY,                                         PLAINTIFFS
Each Individually and on Behalf of all Others
Similarly Situated

v.                         CASE NO. 4:17-CV-00771 BSM

A.W. LINS ASIAN CUISINE AT LITTLE ROCK,
AR, LLC, dba A.W. LIN’S ASIAN CUISINE and
“ANDY” LIU and “JENNY” LIU                                               DEFENDANTS

                                     JUDGMENT

      Consistent with the order entered today, this case is dismissed with prejudice.

      IT IS SO ORDERED this 1st day of October 2019.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
